UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549  FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 24, 2008 (January 23, 2008)  SECURITY CAPITAL ASSURANCE LTD (Exact name of registrant as specified in its charter)  Bermuda 001-32950 Not applicable (State or other jurisdiction (Commission File Number) (I.R.S. Employer Identification No.) of incorporation) A.S. Cooper Building, 26 Reid Street, 4 th Floor, Hamilton, Bermuda HM 11 (Address of principal executive offices) Registrants telephone number, including area code: (441) 279 7450 Not Applicable (Former name or former address, if changed since last report)  Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On
